Name: 2010/212/CFSP: Council Decision 2010/212/CFSP of 29Ã March 2010 relating to the position of the European Union for the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons
 Type: Decision
 Subject Matter: international security;  electrical and nuclear industries;  defence;  European construction;  international affairs
 Date Published: 2010-04-10

 10.4.2010 EN Official Journal of the European Union L 90/8 COUNCIL DECISION 2010/212/CFSP of 29 March 2010 relating to the position of the European Union for the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) The European Union continues to regard the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) as the cornerstone of the global nuclear non-proliferation regime, the essential foundation for the pursuit of nuclear disarmament in accordance with Article VI of the NPT and an important element in the further development of nuclear energy applications for peaceful purposes. (2) On 12 December 2003, the European Council adopted the EU strategy against proliferation of Weapons of Mass Destruction, in order to steer its action in this field. On 8 December 2008, the Council adopted a document on New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems. (3) On 12 December 2008, the European Council endorsed the Councils statement on strengthening international security, reaffirming its determination to combat the proliferation of weapons of mass destruction and their means of delivery and promoting concrete and realistic disarmament initiatives which the Union submitted at the United Nations General Assembly. (4) The United Nations Security Council unanimously adopted Resolution 1540 (2004), describing the proliferation of weapons of mass destruction and their means of delivery as a threat to international peace and security. On 12 June 2006, the Council adopted Joint Action 2006/419/CFSP (1), and on 14 May 2008, the Council adopted Joint Action 2008/368/CFSP (2), both in support of the implementation of United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU strategy against the Proliferation of Weapons of Mass Destruction. (5) The United Nations Security Council, meeting at the level of Heads of State and Government, unanimously adopted Resolution 1887 (2009), resolving to seek a safer world for all and to create the conditions for a world without nuclear weapons, in accordance with the goals of the NPT, in a way that promotes international stability, and based on the principle of undiminished security for all, calling upon all states that are not parties to the NPT to accede to it as non-nuclear-weapon States Parties, and calling upon States Parties to the NPT to comply fully with all their obligations and fulfil their commitments under the NPT and to cooperate so that the 2010 NPT Review Conference can successfully strengthen the NPT and set realistic and achievable goals in all the NPTs three pillars: non-proliferation, the peaceful uses of nuclear energy, and disarmament. (6) Since 2004, the Council has adopted several Joint Actions on support for International Atomic Energy Agencys (IAEA) activities in the areas of nuclear security and verification and in the framework of the implementation of the EU strategy against Proliferation of Weapons of Mass Destruction, most recently Joint Action 2008/314/CFSP (3). (7) On 8 December 2008, the Council adopted Council Conclusions on an EU contribution of up to EUR 25 million for the establishment of an IAEA nuclear fuel bank. (8) Since 2006, the Council has adopted several Joint Actions on support for activities of the Preparatory Commission of the Comprehensive Nuclear-Test-Ban Treaty Organisation in order to strengthen its monitoring and verification capabilities. These include, most recently, Joint Action 2008/588/CFSP (4). In addition, the Council has promoted the early entry into force and universalisation of the Comprehensive Nuclear-Test-Ban Treaty (CTBT). (9) The President of the United States has convened a Summit on Nuclear Security, on 13 April 2010, to reinforce a commitment towards global nuclear security, including addressing the threat of nuclear terrorism. (10) The 1995 Review and Extension Conference of the Parties to the NPT adopted decisions on the indefinite extension of the NPT, on principles and objectives for nuclear non-proliferation and disarmament and on strengthening the review process for the NPT, and a Resolution on the Middle East. (11) The 2000 NPT Review Conference adopted a final document. (12) On 25 April 2005, the Council adopted Common Position 2005/329/PESC relating to the 2005 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (5). (13) The Preparatory Committee for the 2010 NPT Review Conference held three sessions, from 30 April to 11 May 2007 in Vienna, 28 April to 9 May 2008 in Geneva and 4 to 15 May 2009 in New York. (14) In the light of the outcomes of the 2000 NPT Review Conference and of the 2005 NPT Review Conference and of the discussions at the three sessions of the Preparatory Committee for the 2010 NPT Review Conference, and bearing in mind the current situation, it is appropriate to update and develop further the objectives set out in Common Position 2005/329/PESC, and the initiatives carried out under its terms, HAS ADOPTED THIS DECISION: Article 1 The objective of the Union shall be to strengthen the international nuclear non-proliferation regime by promoting a substantive and balanced outcome of the 2010 Review Conference of the Parties of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), in order to achieve tangible and realistic progress towards the goals enshrined in the NPT. To attain this goal, the Union shall aim to promote in particular the adoption of a set of concrete, effective, pragmatic and consensual measures for stepping up international efforts against proliferation, pursuing disarmament and ensuring the responsible development of peaceful uses of nuclear energy by countries wishing to develop their capacities in this field. To this end, the Union has elaborated and submitted to the 2010 NPT Review Conference a Working Paper on the EU forward-looking proposals on all three pillars of the NPT (6), to be part of an ambitious action plan to be adopted by the 2010 NPT Review Conference. Article 2 At the 2010 NPT Review Conference, the Union shall work, in particular, to ensure the States Parties to the NPT (hereinafter the States Parties) address the following priorities: 1. a reaffirmation by all States Parties of their commitment to comply with their obligations and to fulfil the goals of the NPT and towards universal accession to the NPT; 2. strengthening the implementation of the NPT through the adoption of a set of concrete, effective, pragmatic and consensual measures for stepping up international efforts against proliferation, pursuing disarmament and ensuring the responsible development of peaceful uses of nuclear energy and making progress on implementing the NPT 1995 Resolution on the Middle East; 3. reaffirming the commitment to and stressing the need for concrete progress in nuclear arms control and disarmament processes, especially through an overall reduction in the global stockpile of nuclear weapons, in accordance with Article VI of the NPT, taking into account the special responsibility of the states that possess the largest arsenals, and agreement on specific and early measures, including achieving rapid entry into force of the Comprehensive Nuclear-Test-Ban Treaty (CTBT) and the start of negotiations in the Conference on Disarmament on a Treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices (FMCT) as indispensable steps towards fulfilment of the obligations and final objective enshrined in Article VI of the NPT; 4. strengthening the effectiveness and comprehensiveness of the non-proliferation regime through making the conclusion of a Comprehensive Safeguards Agreement together with the Additional Protocol the verification standard, under Article III of the NPT; 5. strengthening the NPT through a common understanding of States Parties on how to respond effectively to a State Partys withdrawal from the NPT; 6. upholding the NPT, bearing in mind current major proliferation challenges, in particular in the Democratic Peoples Republic of Korea and the Islamic Republic of Iran, through a common understanding of States Parties on how to respond resolutely and effectively to cases of non-compliance; 7. broadening acceptance and support of the concept of responsible development of peaceful uses of nuclear energy in the best safety, security and non-proliferation conditions and of multilateral approaches to the nuclear fuel cycle. Article 3 For the purposes of the objective laid down in Article 1 and the priorities defined in Article 2, the Union shall: (a) contribute to a structured and balanced review of the operation of the NPT at the 2010 NPT Review Conference, including the implementation of undertakings of the States Parties under the NPT, as well as the identification of areas in which, and of means through which, further progress should be sought in future, in particular with a view to the 2015 NPT Review Conference; (b) help build a consensus on the basis of the framework established by the NPT by supporting the decisions and the Resolution on the Middle East adopted at the 1995 NPT Review and Extension Conference and the final document of the 2000 NPT Review Conference, and shall bear in mind the current situation, and shall promote, inter alia, the following essential issues: 1. undertaking efforts to preserve the integrity of the NPT and to strengthen its authority and implementation; 2. recognising that the NPT is a unique and irreplaceable multilateral instrument for maintaining and reinforcing international peace, security and stability, in that it establishes a legal framework for preventing proliferation of nuclear weapons and for developing further a verification system guaranteeing that non-nuclear-weapons states use nuclear energy solely for peaceful purposes, and that it represents the essential foundation for the pursuit of nuclear disarmament in accordance with Article VI thereof, and an important element in the further development of nuclear energy applications for peaceful purposes, stressing that the NPT, with its three mutually reinforcing pillars, represents joint security interests of all States Parties; 3. stressing the absolute necessity of full compliance with all the provisions of the NPT by all States Parties; 4. stressing the need for policies and strategies of States Parties to be consistent with the provisions of the NPT; 5. working towards universal accession to the NPT; calling on all states not parties to the NPT to become States Parties without delay as non-nuclear-weapon States Parties and, pending their accession to the NPT, to adhere to its terms and pledge commitments to non-proliferation and disarmament; 6. welcoming the contribution of civil society in promoting the principles and objectives of the NPT; DISARMAMENT 7. reaffirming the commitment to seeking a safer world for all and to creating the conditions for a world without nuclear weapons, in accordance with the goals of the NPT; convinced that intermediate steps on the path towards this objective can also represent significant increases in security for all; 8. welcoming the considerable nuclear arms reductions which have taken place since the end of the Cold War, including by two Member States of the Union; stressing the need for an overall reduction in nuclear arsenals in the pursuit of gradual, systematic nuclear disarmament under Article VI of the NPT, taking into account the special responsibility of the states that possess the largest arsenals; welcoming, in this context, the negotiations on a new START agreement between the United States and the Russian Federation; reiterating the need for more progress in decreasing their arsenals and in reducing the operational readiness of their nuclear weapon systems to the minimum level necessary; 9. with regard to non-strategic nuclear weapons: (i) calling on all States Parties possessing such weapons to include them in their general arms control and disarmament processes, with a view to their verifiable and irreversible reduction and elimination; (ii) agreeing to the importance of further transparency and confidence-building measures in order to advance this nuclear disarmament process; (iii) encouraging the United States and the Russian Federation to further develop the unilateral 1991/92 Presidential initiatives and to include non-strategic nuclear weapons in the next round of their bilateral nuclear arms reductions, leading to lower ceilings for the numbers of both strategic and non-strategic nuclear weapons in their arsenals; 10. recognising the application of the principle of irreversibility to guide all measures in the field of nuclear disarmament and arms control, as a contribution to the maintenance and reinforcement of international peace, security and stability, taking these conditions into account; 11. recognising the importance, from the point of view of nuclear disarmament, of the programmes for the destruction and elimination of nuclear weapons and the elimination of fissile material as defined under the G8 Global Partnership; 12. pursuing efforts to secure verifiability, transparency and other confidence building measures by the nuclear powers to support further progress in disarmament; welcoming in this regard the increased transparency shown by some nuclear-weapon states, including by two Members States of the Union, on the nuclear weapons they possess, and calling on others to do likewise; 13. reaffirming also the commitment to treaty-based nuclear arms control and disarmament and underlining the need to renew multilateral efforts and reactivate multilateral instruments, in particular the Conference on Disarmament; 14. calling on states to sign and ratify the CTBT without delay and without conditions, particularly the nine remaining states listed in Annex II of the CTBT that have not yet done so, since the CTBT forms an essential part of the nuclear disarmament and non-proliferation regime, and with a view to its entry into force as soon as possible; welcoming in this regard the recent commitments by the United States towards early ratification of the CTBT; 15. pending the entry into force of the CTBT, calling on all states to abide by a moratorium on nuclear test explosions, to refrain from any action contrary to the obligations and provisions of the CTBT and to dismantle, as soon as possible, all nuclear testing facilities in a manner that is transparent and open to the international community; highlighting the importance of and welcoming the work of the CTBT Organisation Preparatory Commission, particularly with regard to the International Monitoring System; 16. welcoming the adoption by consensus in 2009 of the Programme of Work of the Conference on Disarmament and, on this basis, appealing for the immediate commencement and early conclusion of the negotiations on a FMCT, on the basis of document CD/1299 of 24 March 1995 and the mandate contained therein, as agreed in Decision of 29 May 2009 of the Conference on Disarmament for the establishment of a Programme of Work for the 2009 session (CD/1864); 17. pending entry into force of a FMCT, calling on all states concerned to declare and uphold an immediate moratorium on the production of fissile material for nuclear weapons or other nuclear explosive devices, as well as to dismantle or convert for non-explosive use only the facilities dedicated to the production of fissile materials for nuclear weapons; welcoming the action of those of the five nuclear-weapon states, in particular within the Union, which have decreed the relevant moratoria and dismantled such facilities; 18. calling on all states concerned to take appropriate practical measures in order to reduce the risk of accidental nuclear war; 19. pursuing consideration of the issue of security assurances to the non-nuclear-weapon States Parties; 20. calling on nuclear-weapon states to reaffirm existing security assurances noted by the United Nations Security Council in Resolution 984 (1995), recognizing that such security assurances strengthen the nuclear non-proliferation regime, and to sign and ratify the relevant protocols to the Treaties establishing nuclear-weapon free zones drawn up following the requisite consultations in accordance with 1999 United Nation Disarmament Commission (UNDC) guidelines, recognising that treaty-based security assurances are available to such zones; 21. stressing the need to advance the general arms control and disarmament processes and calling for further progress on all aspects of disarmament to enhance global security; 22. working for the start of consultations on a Treaty banning short- and intermediate-range ground-to-ground missiles; 23. calling for universal accession to, and effective implementation of the Hague Code of Conduct against Ballistic Missile Proliferation; 24. highlighting the importance of universal accession and implementation of the Biological and Toxin Weapons Convention, the Chemical Weapons Convention and the conventions, measures and initiatives contributing to conventional arms control; 25. working for the resolution of the problems of regional instability and insecurity and of the conflict situations which are often at the root of armament programmes; NON-PROLIFERATION 26. recognising that major nuclear proliferation challenges have occurred in recent years, in particular in the Democratic Peoples Republic of Korea and the Islamic Republic of Iran, stressing that the international community must be ready to face up to them and stressing the need to take resolute action in response; 27. stressing the need to strengthen the role of the United Nations Security Council, as final arbiter, in order that it can take appropriate action in the event of non-compliance with NPT obligations, in keeping with the Statute of the International Atomic Energy Agency (IAEA), including the application of safeguards; 28. drawing attention to the potential implications for international peace and security of withdrawal from the NPT; urging the international community to respond to a notice of withdrawal and its consequences with purpose and urgency; stressing the requirement for the United Nations Security Council to act promptly and, in particular, to address without delay any State Partys notice of withdrawal from the NPT; urging States Parties to promote the adoption of measures in this regard, including arrangements for maintaining adequate IAEA safeguards on all nuclear materials, equipment, technologies and facilities developed for peaceful purposes; 29. calling for nuclear cooperation to be suspended where the IAEA is not able to provide adequate assurances that a states nuclear programme is designed exclusively for peaceful purposes, until such time as the IAEA is able to provide such assurances; 30. calling upon all states in the region to make progress towards, inter alia, the establishment of an effectively verifiable Middle East zone free of nuclear weapons and other weapons of mass destruction and their delivery systems, and to refrain from taking measures that preclude the achievement of this objective; acknowledging the importance of reaching agreement on concrete practical steps as part of a process, involving all states of the region, aimed at facilitating the implementation of the 1995 NPT Resolution on the Middle East; 31. calling also upon all States Parties, and in particular the nuclear-weapon States Parties, to extend their cooperation and to exert their utmost efforts towards the establishment by regional parties of an effectively verifiable Middle East zone free of nuclear weapons and other weapons of mass destruction and their delivery systems, in keeping with the 1995 NPT Resolution on the Middle East; 32. since security in Europe is linked to security in the Mediterranean, giving high priority to implementation of the nuclear non-proliferation regime in that region; 33. acknowledging the importance of nuclear-weapon-free zones for peace and security, on the basis of arrangements freely entered into between the states of the region concerned, in accordance with 1999 UNDC guidelines; 34. stressing the need to do everything possible to prevent the risk of nuclear terrorism, linked to possible terrorist access to nuclear weapons or materials that could be used in the manufacture of radiological dispersal devices and, in this context, stressing the need for compliance with obligations under United Nations Security Council Resolutions 1540 (2004) and 1887 (2009) and calling for improved nuclear security for high radioactive sources; 35. calling on all states that have not yet done so, to sign, ratify and implement the International Convention for the Suppression of Acts of Nuclear Terrorism, as important part of the international legal framework to address the threats of nuclear terrorism; 36. in the light of the increased threat of nuclear proliferation and terrorism, supporting the G8 Global Partnership Initiative and IAEA action and other multilateral mechanisms in this regard, such as the Proliferation Security Initiative, the Global Initiative to Combat Nuclear Terrorism and the Global Threat Reduction Initiative; welcoming the security objectives of the Global Nuclear Security Summit; 37. recognising that Comprehensive Safeguards Agreements with Additional Protocols have a deterrent effect on nuclear proliferation and form todays verification standard; 38. continuing to work towards universalisation and strengthening of the IAEA safeguards system to ensure greater detectability of violations of non-proliferation obligations, in particular through the adoption and implementation by all states concerned of the Comprehensive Safeguards Agreement together with the Additional Protocol and, where relevant, the Revised Small Quantities Protocol, and for further strengthening the safeguards system; 39. working for recognition by the 2010 NPT Review Conference and the IAEA Board of Governors, that the conclusion and implementation of a Comprehensive Safeguards Agreement together with an Additional Protocol is todays verification standard, under Article III of the NPT; 40. highlighting the IAEAs unique role in verifying states compliance with their nuclear non-proliferation commitments; 41. stressing further the IAEAs important role in assisting them, on request, to improve the security of nuclear materials and installations, and calling on states to support the IAEA; 42. recognising the importance of appropriate effective export controls, in compliance with United Nations Security Council Resolutions 1540 (2004) and 1887 (2009) and in accordance with paragraph 2 of Article III of the NPT; 43. implementing, at national level, effective export, transit, transhipment and re-export controls, including appropriate laws and regulations for that purpose, and resolute international and national efforts to combat proliferation financing and to control access to intangible transfers of technology; 44. enacting effective criminal sanctions against acts of proliferation, in order to deter illegal export, transit, brokering, trafficking and related financing, in compliance with United Nations Security Council Resolution 1540 (2004); 45. urging the Zangger Committee and the Nuclear Suppliers Group (NSG) to share their experience on export controls, so that all states can draw on the arrangements of the Zangger Committee and the NSG guidelines and their implementation; 46. pointing out the need to finalise at an early date the strengthening of the NSG guidelines, in particular on strengthened export controls on enrichment and reprocessing technologies, and to work within the NSG towards making the adherence to the Additional Protocol a condition for nuclear supply; 47. calling on the States Parties to the Convention on the Physical Protection of Nuclear Material to ratify as soon as possible the Amendment to the Convention, in order to expedite its entry into force; 48. encouraging the development of proliferation-resistant and safeguards-friendly technologies; PEACEFUL USES OF NUCLEAR ENERGY 49. recognising the right of States Parties to use nuclear energy for peaceful purposes, in accordance with Article IV the NPT, with due regard for Articles I, II and III thereof, inter alia, in the area of production of electricity, industry, health and agriculture; 50. remaining committed to assuring a responsible development of peaceful uses of nuclear energy in the best safety, security and non-proliferation conditions; 51. in that respect, encouraging the States Parties to reaffirm and comply with the principles and standards governing the responsible development of peaceful uses of nuclear energy; 52. underlining the importance of continuing international cooperation in order to strengthen nuclear safety, safe waste management, radiological protection and civil nuclear liability and calling upon states that have not yet done so to accede to all the relevant conventions as soon as possible and to implement fully the ensuing commitments; 53. supporting national, bilateral and international efforts to train the necessary skilled workforce required to ensure the responsible development of peaceful uses of nuclear energy under the best safety, security and non-proliferation conditions; 54. remaining firmly convinced of the benefits of multilateral approaches to the nuclear fuel cycle, in which assurance mechanisms, singly or in conjunction with other complementary mechanisms, should not act to distort the existing well-functioning market, and should address the right of peaceful uses of nuclear energy by providing nuclear fuel supply security for countries developing a nuclear programme in the best safety, security and non-proliferation conditions; 55. acknowledging that several initiatives, including the establishment of a Low Enriched Uranium bank under the control of the IAEA, can provide back-up mechanisms to interested countries and facilitate lasting multilateral solutions; 56. encouraging and engaging in further dialogue and consultation to clarify outstanding issues and to increase support for the concept of multilateral approaches to the nuclear fuel cycle. Article 4 Action taken by the Union for the purposes of Articles 1, 2 and 3 shall comprise: (a) demarches with regard to States Parties, and, where appropriate, with regard to states not parties to the NPT, in order to urge their support for the objectives set out in Articles 1, 2 and 3 of this Decision; (b) the pursuit of agreement by Member States on draft proposals on substantive issues for submission on behalf of the Union for consideration by States Parties which may form the basis for decisions of the 2010 NPT Review Conference; (c) statements by the Union in the General Debate and in the debates in the three Main Committees and their Subsidiary Bodies of the 2010 NPT Review Conference. Article 5 This Decision shall take effect on the date of its adoption. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 29 March 2010. For the Council The President E. ESPINOSA (1) OJ L 165, 17.6.2006, p. 30. (2) OJ L 127, 15.5.2008, p. 78. (3) OJ L 107, 17.4.2008, p. 62. (4) OJ L 189, 17.7.2008, p. 28. (5) OJ L 106, 27.4.2005, p. 32. (6) NPT/CONF.2010/PC.III/WP.26.